        Case: 1:20-cv-00897-DAP Doc #: 1-1 Filed: 04/24/20 1 of 2. PageID #: 19


                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 NAIM HASROUNI,                                     )
 On behalf of himself and all other                 )
 persons similarly situated,                        )
                                                    )
                 Plaintiff,                         )
   v.                                               )
                                                    )
 SQE DELIVERY, INC., et al.                         )
                                                    )
                                                    )
                 Defendants.                        )

                                 OPT-IN AND CONSENT FORM

         I hereby opt into the above-captioned collective action and consent to be a party Plaintiff.

I understand that by filing this consent, I will be bound by the judgment of the Court on all issues

in this case. I understand I have no obligation to opt-in.




           4/24/2020
__________________                             ____________________________________
Date                                           Signature
        Case: 1:20-cv-00897-DAP Doc #: 1-1 Filed: 04/24/20 2 of 2. PageID #: 20




                    This document was signed by:
                                     Naim Hasrouni




Date            4/24/2020 7:18 PM UTC

Phone           (216) 526-1097

IP Address      172.58.207.240

Confirmation    7C2CCB27B91FED61C5EFB22A0FD                           VINESIGN.COM
                3478F
